DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pizano (Pub. No.: 2007/0245152 A1).
1) In regard to claim 1, Pizano discloses the claimed biometric identification system (figs. 1-4) comprising: 
a capture device (fig. 1: 18) configured to capture at least one first biometric data of a user (¶0029), the first biometric data including a biometric feature (¶0029): 
a biometric server (fig. 1: 26) configured to store the first biometric data (¶0031) and to generate an ID token for the user associated with information of the user (¶0036), and 
at least one contact point communicatively coupled to the biometric server (fig. 1: 18), each contact point configured to capture second biometric data of the user (¶0039), the second biometric data comprising at least the biometric feature of the first biometric data (¶0039): 
the biometric server being further configured to: 
compare the second biometric data with the first biometric data (¶0047), 
retrieve the ID token (¶0046), and 
allow the user to access the contact point when the second biometric data corresponds to the first biometric data (¶0047).

2) In regard to claim 2 (dependent on claim 1), Pizano further disclose the biometric identification system of claim 1, comprising: 
a first layer of services implementing at least the biometric server (¶0031, ¶0036 and ¶0046-¶0047), 
a second layer of services implementing at least (i) an application (¶0031), (ii) an interoperability server (¶0036), and (iii) an orchestrator (¶0046-¶0047), and 
an access layer for coupling the capture device and at least one contact point to at least one of the first layer of services and the second layer of services (fig. 1: 28).

3) In regard to claim 3 (dependent on claim 2), Pizano further disclose the biometric identification system of claim 2, wherein the application is configured to manage at least one of: (i) capturing biometric data, and (ii) recording the biometric data (¶0031).

4) In regard to claim 4 (dependent on claim 2), Pizano further disclose the biometric identification system of claim 2, wherein the interoperability server is communicatively coupled to the application, and wherein the interoperability server is configured to manage the ID token for the user (¶0036 discloses the biometric server manages the tokens created by the biometric server). 

5) In regard to claim 5 (dependent on claim 2), Pizano further disclose the biometric identification system of claim 2, wherein the orchestrator is communicatively coupled to the biometric server and to the interoperability server, and wherein the orchestrator is configured to manage the information of the user (¶0031 discloses the biometric server 26 manages the user identification information).

6) In regard to claim 6 (dependent on claim 2), Pizano further disclose the biometric identification system of claim 2, wherein the orchestrator is configured to associate the ID token with the information of the user (¶0046-¶0047 discloses the biometric server uses the ID token to determine the user information and then compares to the received user information).

7) In regard to claim 7 (dependent on claim 1), Pizano further disclose the biometric identification system of claim 1, further comprising a registration user interface accessible to the user via the capture device: the interface being configured to receive the first biometric data from the user (¶0032).

8) In regard to claim 8 (dependent on claim 1), Pizano further disclose the biometric identification system of claim 1, wherein the biometric server is configured to retrieve the ID token and the information of the user when the second biometric data corresponds to the first biometric data (¶0047).

9) In regard to claim 9 (dependent on claim 1), Pizano further disclose the biometric identification system of claim 1, wherein the capture device includes at least one of (i) a scanner, and (ii) a camera (¶0029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684